F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 18 2003
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    KENNETH MARSHALL SILER, II,

                 Petitioner - Appellant,

    v.                                                     No. 02-5042
                                                     (D.C. No. 98-CV-764-P)
    RON CHAMPION, Warden, Dick                          (N.D. Oklahoma)
    Conner Correctional Center,

                 Respondent - Appellee.


                             ORDER AND JUDGMENT           *




Before KELLY , McKAY , and O’BRIEN , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Kenneth Marshall Siler, II, an Oklahoma inmate appearing pro se, seeks a

certificate of appealability (COA) that would allow him to appeal from the district

court’s order denying relief on his petition for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2254.   See 28 U.S.C. § 2253(c)(1)(A) (providing that no appeal may

be taken from the denial of a § 2254 habeas petition unless the petitioner first

obtains a COA). Because Mr. Siler has not demonstrated “a substantial showing

of the denial of a constitutional right,” this court denies his request and dismisses

the appeal. Id. § 2253(c)(2).

      In 1997 Mr. Siler was convicted of second degree murder and feloniously

pointing a firearm in connection with the shooting of his former girlfriend’s sister.

He was sentenced to forty-five years’ imprisonment on the murder conviction and

to five years’ imprisonment on the firearm conviction, to be served consecutively.

The convictions and sentences were affirmed on direct appeal.

      Mr. Siler subsequently sought federal habeas relief on the same four

propositions of error that were argued and rejected in his state appeal: (1) a Fifth

and Fourteenth Amendment violation based on the prosecutor’s use of Mr. Siler’s

post-arrest silence; (2) a violation of Oklahoma state law based on the prosecutor’s

use of “guilt-assuming” hypothetical questions during cross-examination of

defense character witnesses; (3) a violation of Oklahoma state law based on the

prosecutor’s improper cross-examination of Mr. Siler’s father; and (4) a due


                                          -2-
process violation and deprivation of a fair trial based on the trial court’s refusal to

instruct the jury on second degree manslaughter. The district court denied

Mr. Siler’s habeas petition, rejecting his arguments for all four claims on the

merits. Mr. Siler raises the same four grounds in his request for a COA.

      As noted above, to obtain a COA Mr. Siler must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where,

as here, the district court denies a habeas petition on the merits, “[t]he petitioner

must demonstrate that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.”    Slack v. McDaniel, 529 U.S.

473, 484 (2000). Under 28 U.S.C. § 2254, a federal court may not grant a writ of

habeas corpus on any claim that was adjudicated on the merits by a state court

unless that adjudication

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d)(1), (2).

      In Mr. Siler’s case, the district court analyzed each of the claims under the

appropriate standard and determined that his petition did not warrant habeas relief.

After carefully reviewing Mr. Siler’s application for a COA and opening brief, the


                                            -3-
district court’s disposition, and the record on appeal, we agree with the district

court and conclude that Mr. Siler has not demonstrated that his habeas petition is

deserving of further proceedings, debatable among jurists of reason, or subject to a

different resolution on appeal.   See Slack, 529 U.S. at 484. Accordingly, for

substantially the same reasons as set forth in the district court’s order filed on

March 25, 2002, Mr. Siler’s request for a COA is DENIED and his appeal is

DISMISSED.



                                                      Entered for the Court



                                                      Terrence L. O’Brien
                                                      Circuit Judge




                                           -4-